OFFICE     OF THE AlTORNEYCSENERAL     OF TEXAS
                                AUSTIN




Honorable John C. Merburger
bounty Attorney, Fayette Couaty
LI Grange, Texas

Deer Sir r




       we eohowledge     rece                ter dated April 25,
1941, with atteo                            an 'es8lgnment end
transfer   of wage                          Bsuleh Thompson on
April   9, 194l, w                          h the County Superin-
tendent or Faye                             in your letter  that
the a8algnor 1                               oommon eohool dim-
triot8   0r Feye                            ur oplnlon in reaponae
tb the r0ii0d




                           .ebove question 16 entswered in
                             how should ruoh payzm&s be made?
                            sable to mite  one Voucher in the
                         teaoher's  salary earned payable to
                        end assignor or one to the assignee
                       gnment end one to the earignor for the
      balano e9
              “3. Ii the iirst question ia answered in the
       arrirmative     may the County 3Up8rint8ndtsnt require
       that the original    asrlgnment be deposited with him
       berore    he oen be held liable for iallure  to meke
       payment in aooordanoe with the request of the ar-
       uignse?w
                                                                           291


Honoreblo   John C. Marburger,    peg0 2




      Artiale 28834, Vernon’s Annotated Ststutea,   enaated
by the 46th Leglaletura, reeds, in part, as follows1

           *Art. 26834.  Assignment, transfer or pledge
      or compensation ot teaohera or aohool employees
             nYeotion 1. Deilnltlon-Teeoher      end Sohool
      Baployee;     The terms ‘teaoher,’    end 'Bohool
      entployee,l within the pro~ialona of thlr hat shell
      be held end deosd      to embreoe and inolude any per-
      son employed by any Publio Sohool System, Indepen-
      dent Sohool Diatrlot,      or CommonSchool District,
      in this Stete’ln     en exeoutive,   admlnlatretive     or       ’
      olerloal   oepeolty,   or as e superintendent,      prfnolpal,
      teaoher,   or instructor,     end any parson employed by
      a university,    or oollego,    or other educetlonel     in-
      stitution    in an exooutlve,    adminiatretive     or
      olericel   oepaoity,   or as 4 professor,     or 1natruo-
      tor, or in any similar oapaoity.
             wee. 2. An assignment, trenafer,       ple?,ge, or
      similar Instrument exeodted by any teeoher or aohool
      amployse, wherein any aalery or wages, or any lnter-
      eat therein or part thereof,      then due or rhioh ney
      beoom due to auoh teaaher or aohool employee under
      en existing   contract cl employment, shall be vslld
      and enioraeable,     provided that suoh assignment,
      transfer,   or pledge be in writing end aoknowledqed
      in the same menner es required ior the eoknowledgment
      oi tl deed or other instrument for registration,        end
      provided further th&t if auoh instrument be executed
      by a mrrfed    person it shall also be exeouted and eo-
      knowledged by his or her spouse in suoh manner. Suoh
      en assignment, trenaier,      or pledge shall br valid
      only to the extent that the indebtedness        secured
      thereby is a valid obligation.         Any aohool district;
      oollegr,   university    or other sduoetional   Inati~Utlon
      County Sup2rlntendent,      or eny disbursing   agent there&m
      shall be quthorlsed to honor suoh haalgnment without
      being lubjeot to any lieblllty       thereior to the teacher
      or aohool employer so ereouting       auoh aaaignment~ end
      any sum paid to any aaal~nee in aaoordenoe with the
      terms of any auoh eaalgnnent shell be deemed to bo
      a peymant to or ror the eooount oi such teaaher         or
      sohool employee; but auoh assignment shall be valid
      and lntoroeeble     only to the extent of any 8alary
                                                                        292




  Honorable   John C. Ytirburger,   page 3



        whloh nay be due or may become due and eemed
        by suoh teaoher and lehool employee during the
        oontlnuanoa of his or her emplopmentby auoh
        aohool diatrlot,     oollege, university, or aduca-
        tlonal inatitutl0n.e

          In OUT Gpinion No. C-2141, dated April 8, 1940, we
held that the ebove quoted statate    olearly authorlzea a teeoher
to eaalgn his or her salary In the manner therein stipulated.      We
also held in the same opinion that It la the right and duty ot tte
employing diatrlot   to honor auoh asalgnmenta when the same are
regularly   ereouted snd duly presented by the erlrignee for payment.

          We have also held In our Opinion No. o-2643,   dated August
27, 1940, that en aeslgnmcnt authorized by hrtlole   2883a which la
 not notarized es required by statute *Is entirely    1nvelld.e

         Aoosrding to the aopy of the assignment and trnnsrer
forwarded to us in your letter, the assignment in thia instanoe
waa not *aoknowledged lo the same manner as required for the BC-
knowledgement of a deed or other instrument or regletretlonw     as
required by titio1.e 288%.   It this la true with relerence   to
the oriqlnsl  aaslgnment it is our aonsldered opinion that ths
aaaignment in question la invalid.    Opinion Ho. O-2643.

         For your lnformetlon and oonvenlenos we are enoloslng
herewith a true end oorreot copy of our Opfnlon No. O-2141 end
Opinion No. O-2643.

         In response to your queatlon number one, it is our
opinion that aaslgnmenta  of this nature, when exeoirted-and ao-
knovledged in acoordanoo with tbo statutory  prorlslona,   are
ralld and should be reoognlzed by the oounty superintendent.

         In reply to your second question,   it is our opinion
that  If would be edvlaabJo  to stake papent   to the esaignee end
assignor by aeparata touohera,      This, however, la n metter that
should be worked out by the oounty euperlntendent.
Honorable   John C. Marburger,     page 4




           In response to yo;rr third question,     It is our opin-
ion that the oounty superintendsnt        tar the legal right to re-
quire that the original     assignment be deposited with him before
payment is made to the assignee.        The duly and legally   lxeouted
arsigamcat    lr the only authority that the oounty superintendent
has to make payment to anyone other than the assignor,         an& we
think good buaineas    practioe   requires   that he insist  oa the tiling
with hilpof the original     assignment before payment. is made ao-
oordlng to its term3 aad provleionr.

         Trusting   that   we hare sufiiclently      answered your     inquiry,
wo are
                                                    Yours very truly
                                                  XTTO:iY   GE?iiRALOF TEXAS




     ATTORNEY- -.---
           : tiEN.MA.Ij                                                 Assistant